Citation Nr: 0211009	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  95-20 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected hiatal hernia.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
February 1992.  The veteran also had an unverified period of 
service in the Navy, reportedly from May 1971 to June 1971 
and another unverified period of service in the Air Force, 
reportedly from June 1971 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta 
Georgia, which granted service connection and assigned an 
initial noncompensable evaluation for hiatal hernia, from 
March 1, 1992.  The veteran appealed the assigned evaluation.  
That issue was remanded by the Board in January 1997.  The RO 
subsequently increased the initial assigned for hiatal hernia 
to 10 percent, also effective March 1, 1992.  

Because the veteran's appeal involves the propriety of the 
initial rating assigned following a grant of service 
connection for hiatal hernia, the Board has characterized 
that issue in accordance with Fenderson v. West, 12 Vet. App. 
119 (1999).  Furthermore, while an increased initial rating 
has been granted, the fact remains that a higher rating is 
assignable; hence, the grant of less than the maximum 
available rating does not "abrogate the pending appeal."  
Id;  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, 
the matter of a higher initial rating for hiatal hernia 
remains in appellate status.

In a June 2002 decision the RO granted service connection for 
allergic rhinitis.  As such, the issue of service connection 
for allergic rhinitis, previously before the Board, is moot.  
Furthermore, in view of the grant of a 10 percent rating for 
the hernia for the entire appeal period, the issue of 
entitlement to a compensable rating pursuant to 38 C.F.R. 
§ 3.324 is also moot.  The Board will now proceed to 
consideration of the issues on the title page.



FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
medical examination in November 2001 scheduled in connection 
with his claim for increased rating for hiatal hernia.  
Otherwise, all pertinent evidence has been obtained for 
review of these issues.  A decision will be based on the 
evidence of record.

2.  From the March 1992 effective date of the grant of 
service connection to the present, the veteran's hiatal 
hernia is manifested by complaints of uncontrolled coughing, 
dysphagia, pyrosis, mid epigastric burning or discomfort 
associated with spicy foods and regurgitation; however, there 
is no evidence of accompanying substernal arm or shoulder 
pain, and the manifested symptoms are not shown to be 
productive of considerable impairment to health.

3.  There is no competent medical evidence of sinusitis.  
Continuing sinusitis since service or related to service has 
not been shown by competent evidence.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for hiatal hernia are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.655, 4.114, 
Diagnostic Code 7346 (2001).

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The record reflects that the veteran was provided with a 
statement of the case and a supplemental statement of case 
during the pendency of this appeal.  These documents and 
proceedings provided notification of the information and 
medical evidence needed to support a claim for increase. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the increased rating issue has been 
obtained.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  

As set forth in more detail below, the RO attempted to 
schedule the veteran for VA medical examination in November 
2001, for the purpose of obtaining an opinion as to the 
severity of his service-connected hiatal hernia.  However, 
the veteran failed to report for the examination.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id.  He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In this case, the Board finds that, based on the 
failed attempt to provide the veteran another examination, VA 
has done everything reasonably possible to assist him in this 
regard.

The veteran was also given the opportunity to appear and 
testify before an RO Hearing Officer and/or a member of the 
Board to advance any and all arguments in favor of his claim, 
but declined to do so.  He has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.  Thus, 
as all evidence has been obtained, there is no need to 
further provide notice as to which party might obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, 
the claim is ready to be reviewed on the merits.


1.  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The evidentiary record shows that during VA examination in 
February 1994 the veteran reported recurrent episodes of 
rhinitis and sinusitis, which appeared seasonal in nature.  
The diagnosis was recurrent rhinitis symptoms.  

A subsequent VA examination in May 1999 showed no evidence of 
acute or chronic sinusitis.  An extensive examination was 
performed as well as radiographic evaluation.  The nasal 
examination showed no evidence of sinusitis.  X-rays of the 
sinuses showed no evidence of acute or chronic sinusitis.  
The veteran's nasal symptoms of congestion and occasional 
postnasal draining were attributed to allergic rhinitis, 
which was subsequently service connected by the RO in June 
2002.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997).  Here the medical evidence of record is negative for 
sinusitis and the veteran's reports of history of sinusitis 
alone cannot satisfy the criteria for a current disability.  
Further, the treatment records appear to only describe a 
history of treatment for unrelated service-connected allergic 
rhinitis. 

As to the veteran's assertions that he was treated for 
sinusitis, the Board notes that he is competent to report 
symptoms he experienced inservice.  Isolated treatment is not 
enough to establish service connection.  He is not qualified 
to render an opinion as to etiology of this disorder or 
establish a diagnosis.  See Espiritu v, Derwinski, 2 Vet. 
App. 492 (1992).  The Board notes that the overwhelming 
medical evidence of record indicates that the veteran does 
not currently have chronic sinusitis.  As such there is no 
disability to service connect.  It is also important to 
acknowledge that the veteran's subjective symptoms have been 
accorded service connection and rated separately.  As 
indicated above, a noncompensable rating has been granted for 
allergic rhinitis. 

In the absence of competent evidence of sinusitis the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2001).
2.  Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. 119 (1999).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit, which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2001).  

The veteran was scheduled for VA examination in November 2001 
in order to assist in the development and adjudication of his 
claim now presented on appeal.  He failed to appear for the 
examination and did not provide a justification for his 
refusal.  Under the circumstances, the Board finds that good 
cause for his failure to report has not been demonstrated, 
and that no further development, including attempts to obtain 
medical opinions, is thus warranted.  Thus, there is no 
evidence of an increase in disability, and contemporary 
medical records do not confirm the veteran's contention that 
the disability has increased.

In this case, the RO did not rely upon 38 C.F.R. § 3.655 or 
inform the veteran of the provisions of this regulation.  
Consequently, in order to ensure that the veteran has not 
been prejudiced by the RO's failure to apply this regulation, 
the Board will also consider his claim for increase based on 
the evidence of record.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113 (2001).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code, which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2001).

The current 10 percent rating was assigned under Code 7346 
for hiatal hernia.  A hiatal hernia with two or more of the 
symptoms for the 30 percent rating but of lesser severity 
will be rated as 10 percent disabling.  A hiatal hernia 
characterized by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and productive of 
considerable impairment of health will be rated as 30 percent 
disabling.  A maximum rating of 60 percent is warranted when 
the disorder is productive of symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2001).

The evidentiary record shows that during VA examination in 
February 1994 the veteran reported a history of hiatal 
hernia.  He complained of reflux when lying flat and some 
problems with dysphagia to solids.  The diagnosis was history 
of hiatal hernia.  On the basis of the VA examination report, 
service connection was established for hiatal hernia and a 
noncompensable evaluation was assigned. 

During subsequent evaluation in December 1998, the veteran 
gave a 20-year history of problems with swallowing, 
uncontrolled coughing, vomiting and increased pyrosis treated 
with medication.  He reportedly had undergone multiple barium 
swallows and upper gastrointestinal series.  His current 
complaints were of coughing and epigastric burning or 
discomfort with spicy foods.  He had occasional diarrhea and 
slept with his pillow slightly elevated to relieve fullness 
of the chest when lying flat.  He denied any melena or 
hematochezia.  

Examination revealed the veteran was well developed and well 
nourished and in no acute distress.  The abdomen was soft 
with positive bowel sounds.  There were no masses or 
organomegaly.  An upper gastrointestinal series with KUB 
showed a normal peristolic activity and caliber of the 
esophagus under fluoroscopy.  There was mild hypertrophy of 
the cricopharyngeus muscle and also a small sliding hiatal 
hernia with no gastroesophageal reflux.  Mucosal pattern of 
the esophagus was intact.  The stomach was well distended.  
The duodenal bulb sweep and visualized proximal small bowel 
loop had normal appearance.  The clinical impression was 
small sliding hiatal hernia with recurrent pyrosis and 
occasional dysphagia.  

The veteran has described more than two symptoms associated 
with the 30 percent rating, specifically, recurrent 
epigastric distress with dysphagia, and pyrosis; however, 
these symptoms are of less severity than that contemplated by 
the 30 percent rating.  The evidence of record shows the 
veteran has a history of epigastric discomfort associated 
with spicy foods, which does not require control with 
medication.  As noted previously, the upper gastrointestinal 
series was within normal limits except for small sliding 
hiatal hernia with no gastroesophageal reflux.  There were no 
reports of chronic constipation although the veteran did 
report occasional diarrhea and there were no objective 
clinical findings of organomegaly, melena, hematochezia or 
masses.  The symptoms were not clinically associated with 
substernal, arm or shoulder pain.  Moreover, there is no 
persuasive evidence that the epigastric distress in this case 
produced a considerable impairment of health, e.g. there was 
no evidence of significant weight loss attributable to the 
service-connected disability or any other health problem. 

Because the severity of his symptoms does not require the use 
of medication, the Board concludes that the symptoms 
experienced are not productive of considerable impairment of 
health and that the degree of impairment resulting from 
service-connected hiatal hernia with pyrosis and occasional 
dysphagia does not more nearly approximate the degree of 
impairment contemplated by the next higher or 30 percent 
rating under Diagnostic Code 7346.

There also is no basis for assigning a higher evaluation 
under any other potentially applicable diagnostic code and 
the evidence of record does not otherwise show more than a 
slight impairment to health such as that contemplated by a 
rating higher than 10 percent under the criteria for 
resection of the large intestine, or diverticulitis (the 
latter which may be rated under the criteria for irritable 
colon syndrome, peritoneal adhesions, or ulcerative colitis, 
depending upon the predominant disability picture).  See 38 
C.F.R. §§ 4.112, 4.114, Codes 7329, 7327, 7319, 7301, and 
7323 (2001).

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as the veteran described his current symptoms and belief that 
his service-connected disorder is more disabling than 
currently rated.  However, the competent evidence in this 
case does not provide a basis for favorable action on the 
veteran's claim.  

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, a higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999), but concludes that they are not 
warranted. 


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hiatal hernia is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


